EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, which is a national stage entry of PCT/IB2017/001383 filed on 10/05/2017, which claims priority from the provisional application 62405131 filed on 10/06/2016. 

Examiner’s Note
Applicant’s arguments filed on 07/19/2022 are acknowledged and have been fully considered. The examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous actions are hereby withdrawn in light of applicant’s arguments set forth on 07/19/2022.   The examined claim set is from 02/22/2022.  

Reasons for Allowance
The prior art does not teach or motivate a multilayer bead comprising a drug-free core particle a drug-in-polymer layer coated on the surface of the core particle, wherein the drug-in-polymer layer comprises: (i) a drug selected from the group consisting of a 15-keto prostaglandin drug, a 13,14-dihydro prostaglandin drug, and a 13,14-dihydro-15-keto prostaglandin drug; and (ii) a polymer selected from the group consisting of polyvinylpyrrolidone, vinylpyrrolidone-vinylacetate copolymer, and a mixture thereof. There isn’t an embodiment or a teaching in the prior art, alone or in combination, that would allow one of ordinary skill in the art to achieve the composition claimed in instant claim 71. Applicant has found that PVP and PVP-VA, as opposed to other excipients tested, had the highest stability and lowest impurities of any excipients (Instant specification Examples 1A-1C) for lubiprostone which is an unexpected result. The closest prior art is Fretzen et al (previously cited) which teaches PVP as a stabilizer, however it fails to meet the limitations of the instant invention since it does not teach the PVP and the active ingredient within the same layer which the instant claims provide as a drug-in-polymer layer. 

Conclusion
	Claims 71-97 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613       

/MARK V STEVENS/Primary Examiner, Art Unit 1613